Decree and order affirmed, without costs. All concur, except Crosby, P. J., and Cunningham, J., who dissent and vote for reversal and a new trial on the ground that the finding that testatrix was competent to make a will is against *938the weight of the evidence. (The decree admits the will of decedent to probate, after trial before jury in Supreme Court. The order denies motion of contestants to set aside verdict and for a new trial.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCurn, JJ.